¶ 1 I concur with the majority as to its disposition of all three assignments of error.
 {¶ 2} I concur with the majority as to its analysis of the first and second assignment of error but write separately regarding a portion of the analysis of the third assignment of error.
 {¶ 3} The majority seems to infer that the language used by the trial court in its sentencing entry would have been sufficient but for the mandates of the recent case of State v. Comer, 99 Ohio St.3d 467,2003-Ohio-4165. I disagree. I would find that the language used by the trial court in its sentencing entry regarding consecutive sentences was insufficient even under a pre-Comer analysis.